UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
UNITED STATES OF AMERICA,     )
                              )
       v.                     ) Criminal Action No. 90-87 (RWR)
                              )
CECELIA BLACKWELL,            )
                              )
          Defendant.          )
______________________________)

                         MEMORANDUM ORDER

     Defendant Cecelia Blackwell moves to expunge the record of

her criminal conviction from 1993.   The government opposes

Blackwell’s motion.   Because Blackwell presents no extreme

circumstances that would warrant expunging her record, her

motion will be denied.

     Blackwell was convicted of distribution of cocaine in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C).   Blackwell was

sentenced to fifteen months of incarceration and three years of

supervised release.   Blackwell now moves to expunge her criminal

record, alleging that her record has made it difficult for her

advance her career and “obtain[] a new salary.”   See Def.’s Mot.

to Expunge Crim. Record at 1.

     The government opposes Blackwell’s motion, arguing that

Blackwell has not demonstrated that “extraordinary

circumstances” exist to justify her request to expunge her
                                 -2-
criminal record.   Govt.’s Opp’n to Def.’s Mots. to Expunge Her

Crim. Record at 2.

     “The judicial remedy of expungement is inherent and is not

dependent on express statutory provision, and it exists to

vindicate substantial rights provided by statute as well as by

organic law[.]”    Menard v. Saxbe, 498 F.2d 1017, 1023 (D.C. Cir.

1974); see also Chastain v. Kelley, 510 F.2d 1232, 1235 (D.C.

Cir. 1975) (“The federal courts are empowered to order the

expungement of Government records where necessary to vindicate

rights secured by the Constitution or by statute.”).   “Before

expunging a criminal record, the Court must find that, after

examining the particular facts and circumstances of the case,

the ‘remedy is necessary and appropriate in order to preserve

basic legal rights.’”   United States v. Davis, Criminal Action

No. 342-72 (TFH), 2006 WL 1409761, at *2 (D.D.C. May 23, 2006)

(quoting Livingston v. U.S. Dep’t of Justice, 759 F.2d 74, 78

(D.C. Cir. 1985)). “[R]elief usually is granted only in extreme

circumstances, the finding of which requires a balancing of the

equities between the right of privacy of the individual and the

right of law enforcement officers to perform their necessary

duties.”    Id. (alteration in original) (internal quotation marks

omitted).
                               -3-
     Absent a statutory basis authorizing expungement, courts

have granted motions to expunge only in extreme circumstances,

such as in cases involving flagrant constitutional violations.

See, e.g., Doe v. Webster, 606 F.2d 1226, 1230 (D.C. Cir. 1979)

(“[A]lthough there are indeed many instances in which courts

have ordered expungement of arrest records in the exercise of

their inherent equitable powers, all of these cases involved

either a lack of probable cause coupled with special

circumstances, flagrant violations of the Constitution, or other

unusual and extraordinary circumstances.” (footnotes omitted)).

Under this showing, difficulties obtaining additional or advance

employment is not regarded as an extreme circumstance.   See,

e.g., United States v. Baccous, Criminal Action No. 99-0596

(DAR), 2013 WL 1707961, at *2 (D.D.C. Apr. 22, 2013) (finding

“that no such ‘extreme circumstances’ are present.   Defendant’s

concerns regarding his employment and residential opportunities

are unquestionably valid; however, under existing law, they do

not afford the court discretion to expunge his record.”); In re

Reid, 569 F. Supp. 2d 220, 222 (D.D.C. 2008) (“[W]hile this

Circuit has long recognized the fact that a criminal record

causes social disabilities, the harm of being unable to obtain

employment is insufficient on its own[.]” (citation omitted)).
                                  -4-
       Blackwell seeks to expunge her criminal record to expand

her employment and salary opportunities.    However, this does not

present an extreme or unusual circumstance justifying

expungement under the case law in this Circuit.    See, e.g.,

Baccous, 2013 WL 1707961, at *2; In re Reid, 569 F. Supp. 2d at

222.    Blackwell has not demonstrated that the remedy she seeks

is “necessary and appropriate in order to preserve basic legal

rights.”    Livingston, 759 F.2d at 78 (internal quotation marks

omitted).    Specifically, Blackwell does not challenge the

legality of her conviction on constitutional or statutory

grounds, or present any other cognizable legal injury that the

D.C. Circuit would recognize as justifying granting her motion

to expunge her criminal record.    See, e.g., Webster, 606 F.2d at

1231 (“[A]bsent specific statutory authority it would be wholly

inappropriate to order such an expungement in a case such as

this where there has been not only a valid arrest but a valid

conviction.”); Davis, 2006 WL 1409761, at *2 (“The Court, while

not unsympathetic to Defendant’s dilemma as represented by him,

can find no basis for expunging his criminal record.    The

Defendant has cited no statutory authority for expunging his

conviction, and the Court is aware of none.”).

       While Blackwell’s efforts to care for her family are

laudable and the fact that Blackwell’s conviction from over 20
                                  -5-
years ago may pose a barrier to obtaining employment is

unfortunate, there is no legal basis to grant Blackwell the

relief she seeks in her motion.    Accordingly, it is hereby

     ORDERED that defendant Cecelia Blackwell’s motion [29] to

expunge her criminal record be, and hereby is, DENIED.

     SIGNED this 30 day of May, 2014.



                                              ___/s/___________
                                        RICHARD W. ROBERTS
                                        Chief Judge